       Case 4:21-cv-00308-MW-MJF Document 6 Filed 09/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


JAMES DELONJAN JENKINS,

      Plaintiff,

v.                                            Case No.: 4:21cv308-MW/MJF

FLORIDA STATE HOSPITAL, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 5. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 5, is accepted and adopted as this

Court’s opinion. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is

DENIED. The Clerk shall enter judgment stating, “Plaintiff’s case is DISMISSED

without prejudice to Plaintiff’s refiling an action if Plaintiff simultaneously submits

the $402.00 filing fee.” The Clerk is further directed to note on the docket that this
      Case 4:21-cv-00308-MW-MJF Document 6 Filed 09/03/21 Page 2 of 2




cause is dismissed pursuant to 28 U.S.C. § 1915(g). The Clerk shall close the file.

      SO ORDERED on September 3, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
